The plaintiff in error sued out Habeas Corpus to test the validity of an ordinance of the City of Fort Lauderdale, Florida, under which he stood convicted. Upon final hearing the Circuit Judge remanded him to the custody of the Chief of Police, from which order and judgment writ of error was taken. The Charter under which the ordinance in question was passed was Chapter 10552, Special Acts of the Legislature of Florida, 1925.
The order and judgment of the Circuit Court should be affirmed on authority of the opinion in the case of Angus Gillis ex rel. v. Bert Croft, as Chief of Police this day filed; and it is so ordered.
Affirmed.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.
BROWN, C. J., AND ELLIS AND STRUM, J. J., concur in the opinion.